                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

KATHY ANDERS,                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )      No. 1:19-CV-00278-FDW
ANDREW M. SAUL,                              )
Commissioner of                              )
Social Security,                             )
                                             )
       Defendant.                            )

                                            ORDER

       UPON CONSIDERATION of the Defendant’s Consent Motion for Entry of Judgment

with Remand Under Sentence Four of 42 U.S.C. § 405(g), Plaintiff’s consent to that motion, and

the entire record in this case, the motion (Doc. No. 13) is GRANTED.

       IT IS THEREFORE ORDERED, that the final decision of the Commissioner is reversed

and that this matter is hereby remanded to the Commissioner for further proceedings, pursuant to

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

       IT IS SO ORDERED.



                                        Signed: March 18, 2020
